Citation Nr: 1234499	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-23 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for shell fragment wound residuals of the legs (to include a hip disorder) and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, in pertinent part, confirmed and continued the prior denial of service connection for shell fragment wounds of the legs finding that new and material evidence had not been received. 

The RO in Detroit, Michigan, currently has jurisdiction over the Veteran's VA claims folder.

The Board observes that the RO appears to have since made an implicit determination that new and material evidence has been received in that it adjudicated the merits of the underlying service connection claim via a February 2011 Supplemental Statement of the Case (SSOC).  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board also observes that by a July 2010 rating decision, service connection was established for a scar of the right lower leg as a shell fragment wound residual.  As such, the Board's focus in this case is whether service connection is warranted for shell fragment wound residuals other than this scar, to include a hip disorder as contended by the Veteran.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's shell fragment wound of the legs claim.  However, as addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the underlying service connection claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the Veteran also initiated an appeal to the December 2007 rating decision's finding that new and material evidence had not been received to reopen a claim of service connection for a nervous condition, and that a compensable rating was not warranted for bilateral hearing loss.  However, service connection was established for posttraumatic stress disorder (PTSD) by a May 2009 decision review officer (DRO) decision.  Consequently, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Regarding the hearing loss claim, the Board notes that it was included as part of the May 2009 Statement of the Case (SOC).  However, as part of his June 2009 Substantive Appeal, the Veteran expressly indicated that he was only continuing his appeal regarding the shell fragment wound claim; i.e., he indicated that he did not desire to continue his appeal as to his claim of entitlement to a compensable rating for hearing loss.  Thus, the Veteran did not perfect his appeal as to this issue.  See 38 C.F.R. §§ 20.200, 20.202.  Moreover, by a March 2010 statement submitted through his representative, he reported that he was withdrawing his claim for an increased rating for hearing loss, which further shows that this issue is not currently before the Board.  See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  Service connection was previously denied for shell fragment wounds of the legs by an April 1984 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

3.  The evidence received since the last prior denial of service connection for shell fragment wounds of the legs was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.
CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for shell fragment wound residuals of the legs, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, and for the reasons stated below, the Board finds that new and material evidence has been received to reopen the Veteran's claim of service connection for shell fragment wound residuals of the legs.  Therefore, no further discussion of the VCAA is required with respect to this aspect of his appeal as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection was previously denied for shell fragment wounds of the legs by an April 1984 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  In addition, no evidence was submitted within one year of the rating decision.  Therefore, that decision is now final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.156(b), 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

Here, the evidence of record at the time of the last prior denial in April 1984 includes statements by and on behalf of the Veteran, his service treatment records, and a February 1984 VA medical examination.  

In pertinent part, the Veteran essentially contended that he sustained a shell fragment wound to the right leg in 1967 while on active duty.  Further, the February 1984 VA medical examination included findings of scarring to the right leg and thigh, as well as X-ray evidence of tiny metallic densities of the right leg.  However, his service treatment records contain no entries indicative of any shell fragment wounds while on active duty, to include his February 1968 separation examination.  

The April 1984 rating decision denied service connection for shell fragment wounds of the legs finding that these wounds were not found while on active duty.

The evidence received since the time of the last prior denial includes additional statements by and on behalf of the Veteran, two Purple Heart citations, a newspaper article dated in February 1967, and post-service medical records which cover a period through 2010.

In pertinent part, the additional evidence reflects that the Veteran was awarded two Purple Hearts for wounds received in action in December 1966 and January 1967.  Granted, the citations do not specify which wounds that he received, but do reflect he was wounded at the time he contends he sustained shrapnel wounds.  This evidence also indicates that he engaged in combat while on active duty, as does other evidence indicating he received a Combat Infantryman's Badge (CIB).  The provisions of 38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active military service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.

The Board further notes that a February 1967 newspaper article identifies the Veteran by name as recovering in a hospital from shell fragment wounds the prior month, and in December 1966, and indicated that it included wounds of the leg.  As such, it confirms the type of shell fragment wounds identified by the Veteran as having been sustained while on active duty.

Simply put, the Veteran has submitted additional evidence since the last prior denial which contradicts the specific basis for that denial; i.e., that there was no evidence he sustained such a shell fragment wound.

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for shell fragment wounds of the legs was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the underlying service connection claim.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for shell fragment wound residuals of the legs, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.


REMAND

The Board observes that the Veteran was accorded a VA medical examination in April 2010 to address his claim of service connection for shell fragment wound to the legs.  Diagnosis following this examination included degenerative arthritis of right hip with no evidence of shrapnel or metallic foreign body in the thigh or hip area on X-ray per this exam.  Associated problems included arthritis of the hips.  However, this examination also noted that views of the tibula and fibula included multiple metallic fragments in the soft tissues of the calf and leg.  Further, the examiner stated that metallic fragments were noted to be in the soft tissue (likely to be under the deramal layer) of the right tibial/fibular area of the leg, and that the right hip condition was likely related to the old shell fragment wound - shell fragment in the hip or the thigh area; the hips degenerative arthritis is likely to be related to age and recent trauma to right leg with facture of tibia/fibula in 2001.

In short, the aforementioned medical opinion appears to provide contradictory evidence regarding whether the Veteran has a current right hip disorder as a result of in-service shell fragment wound(s) to the legs in that it contains one statement indicating it is due to such wounds, and another indicating it is due to age and a post-service injury in 2001.  Therefore, clarification was requested from the examiner who, in a December 2010 opinion, stated that degenerative arthritis of the right hip with no evidence of shrapnel or metallic foreign body in the thigh or hip area on X-ray - this was not at least as likely as not due to military service and is more likely related to ageing (normal wear and tear) and recent trauma in 2001.  In addition, the examiner noted that the separation exam was normal in the service treatment records, and that there was no interval subjective/objective evidence of a right hip condition between separation from military and the 2001 trauma.

The Board finds that the aforementioned VA medical examination and opinions expressed therein are not adequate for resolution of this case.  First, the examiner emphasized that there was no indication of any such impairment on the Veteran's separation examination.  However, the Board has already noted that the Veteran sustained wounds and engaged in combat while on active duty, as denoted by his Purple Hearts and CIB.  Therefore, the examiner's finding is inconsistent with the provisions of 38 U.S.C.A. § 1154 that lay evidence from veterans regarding injuries they purportedly sustained in combat is sufficient proof of such injury notwithstanding the fact that there is no official record of such incurrence or aggravation.  Moreover, the examiner emphasized that there was no X-ray evidence of metallic fragment in the hip or thigh, but there was evidence of metallic fragments in the soft tissue on views of the tibula and fibula.  Although the examiner emphasized that there was a fracture in 2001, the Board reiterates that the February 1984 VA medical examination also noted retained foreign bodies.  Further, it does not appear that the April 2010 VA examination made a thorough finding regarding all possible residuals of the in-service shell fragment wounds to the legs, to include whether there is any muscle damage as a result thereof.

In view of the foregoing, the Board finds that the April 20100 VA medical examination, and supplemental December 2010 opinion, is not adequate for resolution of this case.  

The Court has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that a remand is required to accord the Veteran a new VA medical examination which adequately evaluates the full extent of his shell fragment wound residuals of the legs, to include the claimed hip disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's purported shell fragment wound residuals of the legs should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for shell fragment wound residuals of the legs and for a disability of the hips since his discharge from service.  After securing any necessary release, the AMC/RO should obtain those records not on file.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran should be asked to identify the hospital(s) where he was treated as an inpatient during his military service and the approximate dates of hospitalization.  Then request that the appropriate facility search for inpatient records pertaining to the Veteran.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  Also notify the Veteran of alternate sources of evidence that can substitute for service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Paragraph 27.b.  The Veteran must then be given an opportunity to respond.
 
3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the full extent of any residuals attributable to the acknowledged in-service shell fragment wounds to the legs.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must identify all residuals attributable to in-service shell fragment wounds to the legs.  The examiner should be informed that such injury has been found to be true by VA regardless of the fact that no such injury was noted on the Veteran's separation examination.  

In pertinent part, the examiner should indicate whether it is at least as likely as not (a probability of 50 percent or greater) that there is any muscle or other damage of the legs due to the in-service shell fragment wounds.  Please provide a complete explanation for the opinion based on the facts and medical principles.

The examiner must also express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has a current disorder of the left and right hips that began in or is related to service, to include shell fragment wounds therein.  Please provide a complete explanation for the opinion based on the facts and medical principles.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in February 2011, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


